Citation Nr: 1516002	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), aside from the period from April 19, 2010 to July 31, 2010, during which the Veteran was in receipt of a temporary total rating for hospitalization pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial 10 percent rating, effective the June 23, 2007 date of claim.  In July 2013, the RO increased the initial rating to 30 percent, also effective June 23, 2007.  The Veteran did not indicate that he was satisfied with this rating and the increased rating claim therefore remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  In his September 2009 substantive appeal (VA Form 9), the Veteran indicated that his PTSD rendered him unemployable.  The RO therefore adjudicated, and denied, entitlement to a TDIU which was part and parcel of the claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  The Veteran indicated in his written statements and Board hearing testimony that his PTSD has worsened since the most recent VA PTSD examination in March 2008, and this testimony is supported by some of the VA treatment records.  A new VA examination in accordance with the current VA examination worksheet or disability benefits questionnaire is therefore warranted.  In addition, although the Veteran is not at this time entitled to a TDIU on a schedular basis, see 38 C.F.R. § 4.16(a), and the Board cannot grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, it must remand a claim for referral to VA's Director of Compensation and Pension if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The VA examiner should therefore be asked to comment on the degree to which the Veteran's PTSD would impair his ability to be employed.

In addition, the Veteran indicated during the Board hearing that he is receiving Social Security Administration (SSA) disability payments and, although it was based on a shoulder disability, he was not sure whether his PTSD was also a basis for the disability determination.  As these SSA records are potentially relevant to the claim on appeal, the AOJ should obtain them.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

Finally, although the Veteran stated during the hearing that he did not go to group treatment at the Tuscaloosa VA Medical Center (VAMC), he did not clearly indicate whether he continued to receive psychiatric treatment of any kind at that facility.  The AOJ should therefore obtain any outstanding VA treatment records from this VAMC. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Obtain any outstanding treatment records for the Veteran from the Tuscaloosa VAMC.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination as to the severity of his PTSD.

The claims file must be sent to the examiner for review.

The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should also comment on the degree to which the Veteran's PTSD would impair his ability to be employed.

4.  After the above development has been completed, readjudicate the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

